Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
Claims 26-30 and 35-52 are pending and under consideration.  
4.	Claim 30 is objected to because of the following informalities:  Claim 30 recites “bound to and MAA adduct” in line 4.  Also, the last 3 lines of claim 30 should be amended for clarity by the insertion of a then or a when or the like to connect the amount of antibody with the subject having and MAA related disease or disorder.  
Appropriate correction is required.
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

6.	Claims 46 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the 

7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 26-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.  Claims 26 and 30 both refer to claim 35 which is not a preceding claim.  Claims 27-29 depend from claim 26.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	 Claims 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: antibodies which comprise CDRs 37-39 and 52-54, including the LA25 antibodies of SEQ ID NOs 2 and 4; methods of administering these antibodies to diagnose inflammatory liver disease; and in vitro diagnostic methods for inflammatory liver disease by contacting these antibodies with a liver sample , the specification does not reasonably provide enablement for: in vivo diagnostic methods for inflammatory fatty liver disease or disorder, non-alcoholic fatty liver disease or  non-alcoholic steatohepatitis or any in vitro method of diagnosing a “MAA-related disease or disorder” using these antibodies and a sample from the subject.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with this claim.  The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the 
The specification discloses the LA25 that were actually produced in the specification which actually bind to a MAA oxidized specific epitope. 
The specification is not enabled for diagnosing “a MAA related disease or disorder”, inflammatory fatty liver disease or disorder, non-alcoholic fatty liver disease or  non-alcoholic steatohepatitis with the LA25 antibodies.  The specification is also not enabled for the method of diagnosis of claim 1 without the correlation step of claim 2.  
The specification discloses: 
[0094] An "MAA-related disease or disorder" refers to a disease or disorder that is associated or caused by an MAA adduct. Such disease or disorders include inflammatory disease or disorders such as, but not limited to, arthersclerotic diseases or disorder, rheumatoid disease or disorder (e.g., rheumatoid arthritis), lung disease or disorder (e.g., resulting from toxic inhalants and smoking), cancers (e.g., brain cancer such as glioblastoma, skin cancer, colon cancer, breast cancer, prostate cancer, lung cancer, liver cancer etc.), and liver disease and disorders including fatty liver disease, alcoholic liver diseases, non-alcoholic fatty liver disease, non-alcoholic steatohepatitis and the like. Moreover, the MAA-related disease and disorders tend to be related to oxidative stress, which is associated with cardiovascular disease, metabolic syndrome and obesity, autoimmune disease including rheumatoid arthritis, multiple sclerosis, cancer and condition caused by cancer treatment, age related macular degeneration, Alzheimer's disease, senescence, alcoholic liver disease, ischemic reperfusion injury, diabetic nephropathy, nephritis, acute lung injury and invention diseases or any infallatory condition associated or caused by the foregoing. The antibodies and antibody fragments of the disclosure can specifically bind MAA adducts in such disease and disorder and diagnose the existence of, the prognosis or or treat the disease by inhibiting the inflammatory mediation of such MAA adducts. 
[0095] The term cardiovascular diseases, is intended to include but is not limited to atherosclerosis, acute coronary syndrome, acute myocardial infarction, myocardial infarction (heart attack), stable and unstable angina pectoris, aneurysms, coronary artery disease (CAD), ischemic heart disease, ischemic myocardium, cardiac and sudden cardiac death, cardiomyopathy, congestive heart failure, heart failure, stenosis, peripheral arterial disease (PAD), intermittent claudication, critical limb ischemia, and stroke. The term fatty liver disease is intended to include non-alcoholic fatty liver disease, steatohepatitis, non-alcoholic steatohepatitis (NASH) and the like. 

	The specification has not adequately disclosed a method of obtaining a sample from the subject and contacting the sample with the LA25 antibody and measuring the amount of the antibody bound to an MAA adduct in the sample compared to control wherein an amount of antibody bound to the MAA adduct in the sample greater than the control the subject has an MAA related disorder wherein the MAA related disorder refers to any of the diseases disclosed in the specification.   One cannot “diagnose” the genus of diseases disclosed in the specification by this method.     
The specification has not adequately disclosed the method of claim 1 wherein inflammatory fatty liver disease or disorder, non-alcoholic fatty liver disease or non-alcoholic steatohepatitis are diagnosed.  One cannot diagnose any of these specific diseases from an amount of bound antibody detected in the liver.  At best, one can diagnose that there is an inflammatory liver disease by detecting MAA-bound antibody, but the detection does not allow one of ordinary skill in the art to know that it is inflammatory fatty liver disease or disorder, non-alcoholic fatty liver disease or non-alcoholic steatohepatitis specifically.  As evidenced by the specification, the MAA adduct is a common factor in many diseases and detection of MAA does not diagnose any specific disease because it is not a marker for one particular disease.   There is 
Furthermore, the correlation step of claim 2 is necessary to perform the method of claim 1 because as recited the method can correlate a decreased amount or lack of antibody binding with the liver disease. As evidenced by the specification, the claims are not enabled for correlating a lack of antibody binding or decreased antibody binding with MAA-associated liver disease.    
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
11.	Claims 35-45 and 47-52 appear to be in condition for allowance. 	
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.
The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm. A message may be left on the examiner's voice mail service. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571)
272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
March 13, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644